Title: From George Washington to the United States Senate, 7 June 1790
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States [New York] June 7th 1790

In pursuance of the law lately passed for giving effect to an Act entitled “An Act to establish the Judicial Courts of the United States,” within the State of North Carolina—I nominate the following persons to fill the Judicial Offices in that district. viz.


William R. Davie
to be Judge—


John Sitgreaves
to be Attorney—and


John Skinner
to be Marshall of the district of North Carolina.


I likewise nominate the following persons to fill offices established by law within the Territory of the United States south of the River Ohio. viz.


William Blount
to be Governor—


David Campbell &



John McNairy
to be Judges—and


Daniel Smith
to be Secretary of the Territory of the United States south of the River Ohio.



Go:Washington
 
